Exhibit 10.1

SECURED PROMISSORY NOTE

 

$3,000,000   December 22, 2008   Tampa, Florida

FOR VALUE RECEIVED, the undersigned, BIOVEST INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), with a mailing address of 324 South Hyde Park
Avenue, Suite 350, Tampa, Florida 33606, hereby promises to pay to the order of
CORPS REAL, LLC, an Illinois limited liability company (the “Lender”), with a
mailing address of 1602 W. Kimmel Street, Marion, Illinois 62929, the maximum
principal amount of up to Three Million and No/100 Dollars ($3,000,000),
together with interest on the unpaid Principal Amount (as defined below)
outstanding from time to time at the rate or rates hereafter specified and any
and all other sums which may be owing to the Lender by the Borrower hereunder.

On November 10, 2008, Accentia Biopharmaceuticals, Inc. and its subsidiaries,
including the Borrower, filed their Voluntary Petitions for relief under Chapter
11 of the Bankruptcy Code with the United States Bankruptcy Court for the Middle
District of Florida, Tampa Division (the “Bankruptcy Court”). This Secured
Promissory Note (hereinafter, the “Note”) is being executed pursuant to the
terms of that certain Interim Order Granting Debtor’s Emergency Motion for
Authority to Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001 dated December 22, 2008 [Doc. No. 119] (the
“Interim Order”), entered by the Bankruptcy Court in In re: Accentia
Biopharmaceuticals, Inc., et al., Case No. 8:08-bk-17795-KRM (the “Chapter 11
Case”). The Interim Order granted the Debtor’s Emergency Motion for Authority to
Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001 dated December 4, 2008 [Doc. No. 86] (the
“Financing Motion”). Upon the execution of this Note, the principal amount
available to be borrowed under this Note shall be up to $750,000 subject to
being increased to $3,000,000 (as the context requires, the “Principal Amount”)
upon the entry of, and in accordance with, a final order of the Bankruptcy Court
granting the Financing Motion (the “Final Order”).

The following terms shall apply to this Note:

1. Security and Priority. As security for payment of the Obligations (as defined
below) under this Note, the Borrower and the Lender have entered into that
certain Security Agreement of even date herewith (the “Security Agreement”). The
Security Agreement and the Note are sometimes hereinafter referred to as the
“Loan Documents.” The Borrower and the Lender have agreed that all Obligations
under this Note will be secured by all of the Collateral (as that term is
defined in the Security Agreement) of the Borrower pursuant to Sections
364(c)(2) and 364(d)(1) of the Bankruptcy Code, and the liens and security
interests granted to the Lender will be senior to all prepetition and
postpetition liens of all parties in the Collateral, all in accordance with the
terms of the Interim Order and the Final Order as applicable.

2. Interest Rate. Interest shall accrue and be payable on the outstanding
Principal Amount at a fixed rate of interest equal to sixteen percent
(16.0%) per annum. Interest shall be calculated on the basis of a year of 360
days applied to the actual days on which there exists an unpaid balance under
this Note. Interest shall be paid by the Borrower as follows: (i) interest in
the amount of ten percent (10%) shall be paid monthly, and (ii) interest in the
amount of six percent (6%) shall be accrued and be paid at maturity of this
Note.



--------------------------------------------------------------------------------

3. Advances under this Note. This Note will be a revolving credit note. Fixed
advances under this Note (the “Advances”) will be as follows: (i) $500,000 to be
advanced upon the entry of the Interim Order, (ii) $250,000 to be advanced on
December 31, 2008 unless the Borrower, with the consent of Laurus Master Fund,
Ltd. and its successors and assigns, including Valens U.S. SPV I, LLC, Valens
Offshore SPV II, Corp. and PSource Structured Debt Limited (collectively,
“Valens”), requests that a portion of the Advance scheduled for December 31,
2008 be delayed to a later date, and (iii) $250,000 to be advanced on
January 31, 2009 unless the Borrower, with the consent of Valens, requests that
a portion of the Advance scheduled for January 31, 2009 be delayed to a later
date. In the event that the Borrower requests that any portion of the
December 31, 2008 or the January 31, 2009 Advances be deferred to a later date,
the deferred portion of such Advances will remain an irrevocable obligation of
the Lender during the term of this Note and will subsequently be advanced by the
Lender in good funds to the Borrower within two (2) business days of the
Borrower’s written request. For all Advances in excess of the initial $1,000,000
advanced, the Lender and the Borrower shall, within thirty (30) days of the
entry of the Interim Order, agree on a list of “milestone” events to be achieved
by the Borrower through the use of these Advances, and the Borrower shall be
required to make a written request(s) detailing the amount and use and the
Lender shall, in its reasonable discretion, approve or reject the written
request based upon whether the Borrower demonstrates reasonable progress in
achieving the agreed milestones. If approved, the Advance shall be funded into
the Borrower’s account within five (5) days of the written request.
Notwithstanding the foregoing, if the BiovaxID vaccine is approved or if the
Borrower has reasonable assurance that BiovaxID is likely to be approved
(including, but not limited to, the United States Food and Drug Administration
indicates that it will allow the Borrower to submit an application for approval
based on accelerated or conditional approval) for commercial sale in the United
States, EMEA countries, Japan, Australia, Switzerland or Russia, the Lender
shall advance additional amounts up to an aggregate of $1,000,000 with loans
based on monthly written request.

4. Term; Maturity Date. For purposes of this Note and the Security Agreement,
the “Maturity Date” shall be the earlier of (i) December 31, 2010,
(ii) dismissal of the Borrower’s Chapter 11 case currently pending in the
Bankruptcy Court, (iii) conversion of the Borrower’s Chapter 11 case to a case
under Chapter 7 of the Bankruptcy Code, or (iv) the effective date of the
Borrower’s plan of reorganization. For the avoidance of doubt, this Note is a
balloon promissory note that requires that all indebtedness be paid in full on
the Maturity Date.

5. Closing Costs and Expenses. Upon the execution of this Note and funding of
the first Advance by the Lender (the “Closing”), the Borrower shall pay to the
Lender, in cash, an amount equal to four percent (4%) of the initial $1,000,000
of the Principal Amount (i.e., $40,000). At the time that the Borrower borrows
in excess of $1,000,000, the Borrower shall pay to the Lender, in cash, an
amount equal to four percent (4%) of the second $1,000,000 of the Principal
Amount (i.e., $40,000). At the time that the Borrower borrows in excess of
$2,000,000, the Borrower shall pay to the Lender, in cash, an amount equal to
four percent (4%) of the third $1,000,000 of the Principal Amount (i.e.,
$40,000). The Borrower agrees to pay $25,000 to the Lender for its costs as
provided in the Interim Order and the Final Order, as applicable, or as
otherwise agreed to by Valens and the Committee.

6. Repayment Extension. If any payment of principal or interest shall be due on
a Saturday, Sunday or any other day on which banking institutions in the State
of Florida are required or permitted to be closed, such payment shall be made on
the next succeeding business day and such extension of time shall be included in
computing interest under this Note.

7. Manner and Application of Payments. All payments due hereunder shall be paid
in lawful money of the United States of America which shall be legal tender in
payment of all debts and dues, public and private, in immediately available
funds, without offset, deduction or recoupment. Any payment by check or draft
shall be subject to the condition that any receipt issued therefore shall be



--------------------------------------------------------------------------------

ineffective unless the amount due is actually received by the Lender. Each
payment shall be applied first, to the payment of any and all costs, fees and
expenses incurred by or payable to the Lender in connection with the collection
or enforcement of this Note; second, to the payment of all accrued and unpaid
interest hereunder; and third, to the payment of the unpaid Principal Amount, or
in any other manner which the Lender may, in its sole discretion, elect from
time to time.

8. Prepayment. Advances under this Note may be prepaid at any time without
penalty in the amount of $50,000 or multiples of $50,000 in excess thereof,
provided that Valens provides its consent to each prepayment via written notice
to the Borrower and the Lender.

9. Obligations. The term “Obligations” shall mean the full and punctual
observance and performance of all present and future duties, covenants and
responsibilities due to the Lender by the Borrower of any nature whatsoever
under this Note, including all present and future indebtedness and liabilities
of the Borrower to the Lender for the payment of money extending to the
Principal Amount and all interest, fees, late charges, expense payments,
liquidation costs, and expenses provided in this Note, whether similar or
dissimilar, related or unrelated, matured or unmatured, direct or indirect,
contingent or noncontingent, primary or secondary, alone or jointly with others,
now due or to become due, now existing or hereafter created, and whether or not
now contemplated. If more than one Obligation is outstanding, each payment may
be applied to such of the Obligations as the Lender shall determine in its sole
discretion.

10. Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Note:

 

  (a) the failure of the Borrower to pay any sum due under this Note when due,
whether by demand or otherwise, and such sum remains unpaid for five (5) days
after the due date; and

 

  (b) any other Event of Default described in the Interim Order or the Final
Order as applicable.

11. Rights and Remedies Upon Default. Upon the occurrence of an Event of Default
hereunder, and subject to the provisions of the Interim Order and the Final
Order as applicable, the Lender, in the Lender’s sole discretion and with prior
written notice to the Borrower, Valens and the Committee, may: (a) declare the
entire outstanding Principal Amount, together with all accrued interest and all
other sums due under this Note, to be immediately due and payable, and the same
shall thereupon become immediately due and payable without protest, presentment,
demand or notice, which are hereby expressly waived; (b) exercise its right of
setoff against any money, funds, or credits of the Borrower now or at any time
hereafter in the possession of, in transit to or from, under the control or
custody of or on deposit with, the Lender or any affiliate of the Lender in any
capacity whatsoever; and (c) exercise any or all rights, powers and remedies
provided for in the Loan Documents or now or hereafter existing at law, in
equity, by statute or otherwise.

12. Remedies Cumulative. Each right, power and remedy of the Lender hereunder,
under the Loan Documents or now or hereafter existing at law, in equity, by
statute or otherwise shall be cumulative and concurrent, and the exercise or
beginning of the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights,
powers or remedies. No failure or delay by the Lender to insist upon the strict
performance of any one or more provisions of this Note or of the Loan Documents
or to exercise any right, power or remedy consequent upon a default hereunder
shall constitute a waiver thereof or preclude the Lender from exercising any
such right, power or remedy. By accepting full or partial payment after the due
date of any amount of



--------------------------------------------------------------------------------

principal of or interest on this Note, or other amounts payable on demand, the
Lender shall not be deemed to have waived the right either to require prompt
payment when due and payable of all other amounts of principal of or interest on
this Note or other amounts payable on demand, or to exercise any rights and
remedies available to it in order to collect all such other amounts due and
payable under this Note.

13. Collection Expenses. The Borrower shall pay any and all issue taxes,
documentary stamp taxes, and other taxes that may be payable in respect of the
issuance or delivery of this Note. If this Note is placed in the hands of an
attorney for collection following the occurrence of an Event of Default
hereunder, the Borrower agrees to pay to the Lender upon demand all costs and
expenses, including, without limitation, all attorneys’ fees and court costs
incurred by the Lender in connection with the enforcement or collection of this
Note (whether or not any action has been commenced by the Lender to enforce or
collect this Note). The obligation of the Borrower to pay all such costs and
expenses shall not be merged into any judgment by confession against the
Borrower. All of such costs and expenses shall bear interest at the rate of
interest provided herein, from the date of payment by the Lender until repaid in
full.

14. Maximum Rate of Interest. Notwithstanding any provision of this Note or the
Loan Documents to the contrary, the Borrower shall not be obligated to pay
interest pursuant to this Note in excess of the maximum rate of interest
permitted by the laws of any state determined to govern this Note or the laws of
the United States applicable to loans in such state. If any provisions of this
Note shall ever be construed to require the payment of any amount of interest in
excess of that permitted by applicable law, then the interest to be paid
pursuant to this Note shall be held subject to reduction to the amount allowed
under applicable law and any sums paid in excess of the interest rate allowed by
law shall be applied in reduction of the principal balance outstanding pursuant
to this Note. The Borrower acknowledges that it has been contemplated at all
times by the Borrower that the laws of the State of Florida will govern the
maximum rate of interest that it is permissible for the Lender to charge the
Borrower pursuant to this Note.

15. Choice of Law. This Note shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to principles of
choice or conflict of law thereunder. Whenever possible, each provision of this
Note shall be interpreted to be effective and valid under applicable law. If any
provision of this Note is prohibited by or invalid under applicable law, the
provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the provision or the other
remaining provisions of this Note.

16. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the addresses set forth in the
first paragraph of this Note. To the extent that any notice is required
hereunder, such notice shall also simultaneously be provided to counsel for
Valens and counsel for the Official Committee of Unsecured Creditors appointed
in the Chapter 11 Case (the “Committee”) at the addresses set forth in the
Interim Order and the Final Order. Any party may send any notice, request,
demand, claim, or other communication hereunder to the intended recipient at the
address set forth above using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other party notice in the manner herein set
forth.



--------------------------------------------------------------------------------

17. Jurisdiction. The Borrower agrees that the Bankruptcy Court shall have
exclusive jurisdiction to hear and determine any claims or disputes between the
parties hereto pertaining directly or indirectly to this Note or to any matter
arising therefrom.

18. Miscellaneous. The section headings of this Note are for convenience only,
and shall not limit or otherwise affect any of the terms hereof. This Note
constitutes the entire agreement between the parties with respect to their
subject matter and supersede all prior letters, representations or agreements,
oral or written, with respect thereto. No modification, release or waiver of
this Note shall be deemed to be made by the Lender unless in writing signed by
the Lender, and each such waiver, if any, shall apply only with respect to the
specific instance involved. This Note shall inure to the benefit of and be
enforceable by the Lender and shall be binding upon and enforceable against the
Borrower and the Borrower’s personal representatives, successors, heirs and
assigns. Whenever used herein, the singular number shall include the plural, the
plural the singular, and the use of the masculine, feminine or neuter gender
shall include all genders. In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal, or unenforceable,
in whole or in part or in any respect, or in the event that any one or more of
the provisions of this Note operates or would prospectively operate to
invalidate this Note, then and in any of those events, only such provision or
provisions shall be deemed null and void and shall not affect any other
provision of this Note and the remaining provisions of this Note shall remain
operative and in full force and effect and shall in no way be affected,
prejudiced, or disturbed thereby.

19. No Assignment. This Note and the Loan Documents may not be assigned by the
Lender without the prior written consent of Valens and the Committee or, absent
such consent, an order of the Bankruptcy Court.

20. Interim Order and Final Order. This Note and the Loan Documents are executed
pursuant to the terms of the Interim Order and, if applicable, the Final Order.
Notwithstanding anything herein or in the Loan Documents to the contrary, this
Note and the Loan Documents shall be governed by and construed in accordance
with the Interim Order and the Final Order, if applicable. Moreover, to the
extent there is any conflict or inconsistency between the terms of this Note
and/or the Loan Documents and the terms of the Interim Order or the Final Order,
then the terms of the Interim Order or the Final Order as applicable shall
control.

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first hereinabove set forth.

 

BIOVEST INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Alan M. Pearce

Name:   Alan M. Pearce Title:   Chief Financial Officer